DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
The specification recites “Wi-Fi™” in page 19 line 10 and line 35, “Java™” and “Perl™” in page 20 lines 17-18. “Wi-Fi”, “Java” and “Perl” are registered trademarks not trademarks in application, should not use “TM” symbol. 

Appropriate correction is required.

Claim Objections

Claim 19 is objected to because of the following informalities: 
Claim 19 misses “.” at the end.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"control system", “ground speed measuring component”, “volumetric air flow obtaining component”, “configuration storage component”, “required volumetric air flow obtaining component”, “fan setting adjusting component”, “application rate measuring component”, “required application rate determining component”, “control valve adjusting component”, “blade pitch setting component”, and “fan speed setting component” in claims 1, 4 and 14-20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 recite “if different …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if different …” will be construed as “in respond to that the required volumetric air flow is different …”.

Claims 1 and 14 recite “a configured plant height and width”. It is not clear whether both plant height and plant width are configured or not. For examination purpose, “a configured plant height and width” will be construed as “a configured plant height and a configured plant width”.

Claims 1 and 14 recite “the adjustment of a setting of the fan” that lacks antecedent. For examination purpose, “the adjustment of a setting of the fan” will be construed as “an adjustment of a setting of the fan”.

Claims 2-13 recite “A method”. The relationship between “A method” in claims 2-13 and “A method” in claim 1 is not clear. For examination purpose, “A method” in claims 2-13 will be construed as “The method”.

Claim 2 recites “controlling the adjustment of a setting of the fan”. The relationship between “controlling the adjustment of a setting of the fan” in claim 2 and “controlling the adjustment of a setting of the fan” in claim 1 is not clear. For examination purpose, “controlling the adjustment of a setting of the fan” in claim 2 will be construed as “the controlling the adjustment of the setting of the fan”.

Claim 2 recites “the optimization of a balance between a required volumetric air flow” that lacks antecedent and has grammar error. For examination purpose, “the optimization of a balance between a required volumetric air flow” will be construed as “an optimization of a balance among the required volumetric air flow”.

Claim 2 recites “an actual sprayer ground speed, and plant height and width”. The relationship between “an actual sprayer ground speed, and plant height and width” in claim 2 and “the measured ground speed, a configured plant height and width” in claim 1 is not clear. For examination purpose, “an actual sprayer ground speed, and plant height and width” in claim 2 will be construed as “the measured ground speed, and the configured plant height and width”.

Claims 3 and 15 recite “the adjustment of a control valve” lacks antecedent. For examination purpose, “the adjustment of a control valve” will be construed as “an adjustment of a control valve”

Claims 3 and 15 recite “the current rate” lacks antecedent. For examination purpose, “the current rate” will be construed as “the current application rate”.

Claims 3 and 15 recite “if different …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if different …” will be construed as “in respond to that the required application rate is different …”.

Claim 4 recites “measuring the ground speed”. The relationship between “measuring the ground speed” in claim 4 and “measuring a ground speed” in claim 1 is not clear. For examination purpose, “measuring the ground speed” in claim 4 will be construed as “the measuring the ground speed”.

Claims 5-6 and 17-18 recite “if the measured ground speed…” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if the measured ground speed…” will be construed as “in respond to that the measured ground speed…”.

Claim 6 recite “the spray nozzles” lacks antecedent. For examination purpose, “the spray nozzles” will be construed as “spray nozzles of the sprayer”.

Claim 7 recites “controlling the adjustment of the fan setting”. The relationship between “controlling the adjustment of the fan setting” in claim 7 and “controlling the adjustment of a setting of the fan” in claim 1 is not clear. For examination purpose, “controlling the adjustment of the fan setting” in claim 7 will be construed as “the controlling the adjustment of the setting of the fan”.

Claim 7 recites “the adjustment of a pitch of the fan blades” lacks antecedent. For examination purpose, “the adjustment of a pitch of the fan blades” will be construed as “an adjustment of a pitch of blades of the fan”.

Claim 8 recites “the setting” lacks antecedent. For examination purpose, “the setting” will be construed as “the setting of the fan”.

Claim 8 recites “the adjustment of a drive speed” that lacks antecedent. For examination purpose, “the adjustment of a drive speed” will be construed as “an adjustment of a drive speed”.

Claim 10 recites “the variable gear ratio transmission” lacks antecedent. For examination purpose, “the variable gear ratio transmission” will be construed as “a variable gear ratio transmission”.

Claim 10 recites “or a continuously variable transmission …” in a Markush group. For examination purpose, “or a continuously variable transmission …” will be construed as “and a continuously variable transmission …”.

Claim 11 recites “adjustment of the drive speed”. The relationship between “adjustment of the drive speed” in claim 11 and “an adjustment of a drive speed” in claim 8 is not clear. For examination purpose, “adjustment of the drive speed” in claim 11 will be construed as “the adjustment of the drive speed”.

Claim 11 recites “or an electric motor …” in a Markush group. For examination purpose, “or an electric motor …” will be construed as “and an electric motor …”.

Claims 15-20 recite “A control system”. The relationship between “A control system” in claims 15-20 and “A control system” in claim 14 is not clear. For examination purpose, “A control system” in claims 15-20 will be construed as “The control system”.

Claim 16 recites “the flow rate” lacks antecedent. For examination purpose, “the flow rate” will be construed as “a flow rate”.

Claim 16 recites “the nozzles” lacks antecedent. For examination purpose, “the nozzles” will be construed as “the spray nozzles”.

Claim 19 recites “the adjustment of a blade pitch setting of the fan” lacks antecedent. For examination purpose, “the adjustment of a blade pitch setting of the fan” will be construed as “an adjustment of a blade pitch setting of the fan”.

 Regarding dependent claims 2-13 and 15-20, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He CN 111084172 A in view of Yu CN 107329489 A.

Regarding claim 1, He teaches a computer-implemented method for administering agrochemicals with an agricultural sprayer (Figs. 1-3 page 4 paragraphs 5-10 from the bottom, spray machine), the method performed at a control system of the sprayer and comprising:
measuring a ground speed of the sprayer (page 4 paragraph 5 form the bottom, the working speed by speed sensor);
obtaining a current volumetric air flow produced by a fan of the sprayer (page 5 section b, calculating the air amount needed by the each crown layer unit, the current air volume was calculated in previous time step);
determining a required volumetric air flow of the fan using the measured ground speed, a plant height and width and using sprayer air volume delivery curves at different fan settings (page 5 section a collecting tree crown information, obtaining each unit volume of crown layer and section b calculating the air amount needed by the each crown layer unit, the required volumetric air flow is calculated by ground speed v, plant height Hw and plant width (D-dp*sin θ); pages 5-6 section c air quantity control, the fan settings PWM signal duty cycle r is determined by the required volumetric air flow according to the air volume delivery curves Fig. 6 – the air flow speed Vw = the air volume delivery rate / outlet area Sk); and
controlling the adjustment of a setting of the fan to obtain the required volumetric air flow if different from the current volumetric air flow (pages 5-6 section c air quantity control, the PWM signal duty cycle r is updated to control rotating speed of fan; the updated r setting will be different when the required volumetric air flow is different).
He does not explicitly teach the plant height and width is configured.
Yu teaches the plant height and width is configured (Abstract, plant data including plant height and diameter are uploaded to vehicle to control the spray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Yu because they all directed to agriculture spraying. Using configured plant height and width will help determine the required volumetric air flow of the fan.
He teaches:

    PNG
    media_image1.png
    316
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    562
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    541
    464
    media_image3.png
    Greyscale

Page 4 paragraphs 5-10 from the bottom
As shown in FIG. 1, FIG. 2 FIG. 3, the invention is based on a volume of the tree crown crown layer spray air quantity automatic adjusting device for realizing the machine precision medicine work, the device comprises a speed sensor 1, a lasers canner 6, brushless fan 9, a fan drive 7 and signal control module.
…
the brushless fan 9 installed at the rear part of the atomizing nozzle of the spraying machine, the fan drive 7 connected with the brushless blower 1, drive brushless blower 9 providing variable air quantity for the atomizing nozzle.
the signal control module comprises an embedded control platform 2 and the signal control main board 5, the embedded control platform 2 the cab of the sprayer, and respectively connected with the laser scanner 6, and the signal control mainboard 5; the signal control main board 5 connected with the speed sensor 1, the laser scanner 6 and the fan drive 7.
the speed sensor 1 and the laser scanner 6 by the signal control main board 5 respectively transmits the collected working speed and canopy boundary distance, shape, height and other information to the embedded control platform 2. Information embedded control platform 2. The speed sensor 1 and collected by the laser scanner 6, obtaining the fruit tree crown volume of crown layer unit, and transmitting the information signal to control main board 5, a signal to control main board 5 the received converted into PWM signal, transmitted to each canopy unit corresponding to the brushless fan 9 of the fan drive 7.controlling the rotating speed 9 of each brushless fan to change the wind speed and air quantity, to realize accurate spray to the target variable.
page 5
section b, calculating the air amount needed by the each crown layer unit
instant air volume according to the displacement principle, each atomizing nozzle generated should replace the corresponding crown layer unit volume, then calculating the air quantity Qi each crown layer unit needed by the formula (2):
the air quantity in the formula, Qi for each canopy unit required in units of m3 per i is the number machine side of brushless fan 9; p is the canopy unit boundary is a point, S is the width of the canopy unit S=v * t, unit is m, wherein v is the sprayer operating speed, the unit is m/s, t is a laser scanner 6 scanning the unit time, unit is s Hw is the height of one canopy unit, the unit is m dp is the laser scanner 6 and the distance between upper canopy unit boundary point p, the unit is m θ is the point p and the laser scanner 6 connecting line and the vertical direction of the included angle, the unit is row spacing D is the distance between the laser scanner 6 to center of tree, equal to two rows of fruit tree of half of the unit is m Seq is airflow attenuation coefficient, kq=1, ks is the replacement space coefficient, ks=0.6.
page 5 
section a, collecting tree crown information, obtaining each unit volume of crown layer
…, the speed sensor 1 and the laser scanner 6 by the working speed and the canopy information signal control main board 5 respectively transmits the collected sent to embedded control platform 2, canopy unit volume Vi information embedded control platform 2. The speed sensor 1 and collected by the laser scanner 6, and two rows of row spacing and fruit tree trunk height information calculated by the formula (1) sprayer corresponding to two sides of each brushless fan 9:
Vi=Hw * (D-dp * sin θ) * S (1)
in the formula, i is the number of the sprayer side of brushless fan 9; p is the canopy unit boundary is a point, S is the width of the canopy unit S=v * t, unit is m, wherein v is sprayer working speed, the unit is m/s, t is a laser scanner 6 scanning the unit time, unit is s, Hw is the height of one canopy unit, the unit is m dp is the laser scanner 6 and the distance between upper canopy unit boundary point p, the unit is m θ is point p with the laser scanner 6 connecting line and the vertical direction of the plane. the unit is row degrees, D is the distance between the laser scanner 6 to center of tree, equal to two rows of fruit tree of half of the unit is m.
pages 5-6
section c, air quantity control
the signal control main board 5 by formula (3) the air amount needed by the each canopy unit conversion to the fan 9 to drive the corresponding brushless fan 7 is PWM signal duty cycle r, controlling the rotating speed 9 of each brushless fan to change the wind speed and air quantity, to realize accurate spray to the target variable:
in the formula, r is the PWM signal duty ratio, and the unit is %; i is the number machine side of brushless fan 9; p is the canopy unit boundary is a point, S is the width of the canopy unit S=v * t, unit is m, v is the operation speed of the sprayer. The unit is m/s; t is a laser scanner 6 scanning the unit time, unit is s, Hw is the height of one canopy unit, the unit is m dp is the distance between the laser scanner 6 on the canopy unit boundary point p, the unit is m; θ is the point p and the laser scanner6 connecting line and the vertical direction of the included angle, the unit is row spacing D is the distance between the laser scanner 6 to center of tree, equal to two rows of fruit tree of half of the unit is m Seq is airflow attenuation coefficient, kq=1, ks is the replacement space coefficient, ks=0.6, SK is an atomizing nozzle outlet area, the unit is m2.
As shown in FIG. 6, the brushless fan 9 the wind speed VW relation with the duty ratio r is
VW=15.625ln (r) + 53.426 (4)
in the formula, VW is wind speed of the brushless fan 9, the unit is m/s. T is the PWM signal duty ratio, and the unit is %.

    PNG
    media_image4.png
    517
    611
    media_image4.png
    Greyscale

Yu teaches:
Abstract
An unmanned plant spraying method, comprising the following steps: step one, collecting the plant data, comprising a plant number and coordinate of each bare plant, height and diameter, step two, uploading data to the unmanned aerial vehicle control system, and planning the spraying of unmanned flight path, step three, unmanned flying position to each plant to plant spraying according to the flight path, and the flight process between the plant to stop spraying; wherein, when the unmanned aerial vehicle flies coordinate position of the plant, the plant prior to positive upper side stops, then comparing the spraying diameter of plane of the plant, if the diameter of the plant diameter, less than spraying of unmanned aerial directly spins praying, spraying the diameter if the diameter of the plant larger than unmanned aerial vehicle, the unmanned flight sprayed from inside to outside the canopy of the plant in a spiral flight path; after the aerial spraying of the plant, according to setting the flying line to position coordinate of lower a naked plants to be sprayed.

Regarding claim 2, He further teaches controlling the adjustment of a setting of the fan to obtain the required volumetric air flow includes the optimization of a balance between a required volumetric air flow produced by the sprayer, an actual sprayer ground speed, and plant height and width (page 5 section a collecting tree crown information, obtaining each unit volume of crown layer and section b calculating the air amount needed by the each crown layer unit, the required volumetric air flow is calculated by ground speed v, plant height Hw and plant width (D-dp*sin θ); pages 5-6 section c air quantity control, the fan settings PWM signal duty cycle r is determined by the required volumetric air flow according to the air volume delivery curves).

Regarding claim 8, He further teaches the step of controlling the adjustment of the setting includes controlling the adjustment of a drive speed of a drive associated with the fan (page 5 section c, air quantity control, controlling rotating speed of fan).

Regarding claim 13, He further teaches the sprayer is adapted to be drawn by a tractor (Fig. 3).

Regarding claims 14 and 20, He and Yu teach the claimed method. Therefore, they teach the control system for implementing the method steps.

Claims 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu as applied to claims 1-2, 8, 13-14 and 20 above, further in view of Hu CN 110999891 A.

Regarding claims 3 and 15, neither He nor Yu explicitly further teaches measuring a current application rate of spray nozzles of the sprayer; determining a required application rate of the spray nozzles using the measured ground speed; and controlling the adjustment of a control valve associated with the spray nozzles to obtain the required application rate if different from the current rate.
Hu teaches measuring a current application rate of spray nozzles of the sprayer; determining a required application rate of the spray nozzles using the measured ground speed; and controlling the adjustment of a control valve associated with the spray nozzles to obtain the required application rate if different from the current rate (page 2 second paragraph from the bottom, theoretical flow rate is calculated based on vehicle speed, comparing to detected real-time flow rate, adjust flow rate by control valve when is not equal to varying application rate based on vehicle speed change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Yu because they all directed to agriculture spraying. Adjusting application rate based on vehicle speed using application rate measurement will help control the amount of fluid applied to the plants.

Regarding claim 16, Hu further teaches the application rate measuring component is in communication with a flow sensor adapted to detect the flow rate of a fluid in a conduit that feeds the nozzles (page 2 3rd paragraph from the bottom, flow sensor).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu as applied to claims 1-2, 8, 13-14 and 20 above, further in view of YOUNG KR 102154988 B1 and Yan CN 102613161 A.

Regarding claim 4, neither He nor Yu explicitly further teaches: obtaining ground speed data from a global satellite navigation system in communication with the control system; obtaining ground speed data by means of a Doppler-effect ground speed sensor ; and measuring a number of revolutions of a wheel of the sprayer over a time period and obtaining the ground speed by using this measurement and a configured circumference of the wheel.
YOUNG and Yan teaches : obtaining ground speed data from a global satellite navigation system in communication with the control system (YOUNG: page 2 paragraph 9 from the bottom, GPS speedometer); obtaining ground speed data by means of a Doppler-effect ground speed sensor (YOUNG: page 2 paragraph 9 from the bottom, Doppler speedometer); and measuring a number of revolutions of a wheel of the sprayer over a time period and obtaining the ground speed by using this measurement and a configured circumference of the wheel (Yan: [0052] speed sensing with wheel rotating speed and diameter of the wheel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of YOUNG and Yan because they all directed to agriculture spraying. Using GPS, Doppler and Rotation speedometers will help measure the ground speed of vehicles.

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu as applied to claims 1-2, 8, 13-14 and 20 above, further in view of Li CN 109083059 A.

Regarding claims 5 and 17, neither He nor Yu explicitly further teaches disabling the fan if the measured ground speed is below a minimum ground speed threshold.
Li teaches disabling the fan if the measured ground speed is below a minimum ground speed threshold (page 6 paragraphs 6-7, when vehicle speed (page 5 2nd paragraph and 2nd paragraph from the bottom, when vehicle speed is lower than a threshold value for more than preset time threshold, the spray device enters low power consumption mode in which the fan is stopped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Li because they all directed to spraying devices. Disabling the fan if the measured ground speed is below a minimum ground speed threshold will help save power consumption.

Regarding claim 6, Li further teaches disabling the spray nozzles if the measured ground speed is below a minimum ground speed threshold (page 5 2nd paragraph and 2nd paragraph from the bottom, when vehicle speed is lower than a threshold value for more than preset time threshold, the spray device enters low power consumption mode in which the spray is stopped).

Claims 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu as applied to claims 1-2, 8, 13-14 and 20 above, further in view of Siebol US 6257498 B1.

Regarding claims 7 and 19, neither He nor Yu explicitly further teaches controlling the adjustment of the fan setting includes controlling the adjustment of a pitch of the fan blades.
Siebol teaches controlling the adjustment of the fan setting includes controlling the adjustment of a pitch of the fan blades (column 5 lines 13-19 adjusting blade pitch to achieve air flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Siebol because they all directed to agricultural spraying. Controlling the adjustment of a pitch of the fan blades will help control airflow.

Regarding claim 12, Siebol further teaches the sprayer is powered by a power take-off (PTO) (column 6 lines 56-65 power take-off).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu as applied to claims 1-2, 8, 13-14 and 20 above, further in view of Redden US 20180271015 A1.

Regarding claim 9, neither He nor Yu explicitly further teaches adjusting a gear ratio of the drive to obtain a required rotational fan speed.
Redden teaches adjusting a gear ratio of the drive to obtain a required rotational fan speed ([0076] gear boxes gear sets and CVT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Redden because they all directed to agricultural sprayer. Adjusting a gear ratio of the drive to obtain a required rotational fan speed will help control airflow.

Regarding claim 10, Redden further teaches wherein the variable gear ratio transmission is selected from the group consisting of: a hydrostatic drive and the step of adjusting the gear ratio includes adjusting a swashplate of the hydrostatic drive ([0059] swash plate position); or a continuously variable transmission (CVT) and the step of adjusting the gear ratio includes adjusting a ratio of the CVT ([0076] CVT).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu as applied to claims 1-2, 8, 13-14 and 20 above, further in view of Ono EP 1188598 A2.

Regarding claim 11, He further teaches the drive associated with the fan is selected from an electric motor controlled with a variable speed drive and adjustment of the drive speed includes adjusting the variable speed drive (page 5 section c, air quantity control, controlling rotating speed of brushless fan).

Neither He nor Yu explicitly further teaches the drive associated with the fan is selected from an internal combustion engine with an electronically controllable throttle and adjustment of the drive speed includes adjusting the throttle.
Ono teaches the drive associated with the fan is selected from an internal combustion engine with an electronically controllable throttle and adjustment of the drive speed includes adjusting the throttle (Ono: [0069] speed be controlling electric throttle of engine using fuel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Ono because they all directed to spraying. Selecting the drive associated with the fan from an internal combustion engine with an electronically controllable throttle and adjustment of the drive speed includes adjusting the throttle will help provide fan with controlled speed.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yu and Hu as applied to claims 3 and 15-16 above, further in view of Li.

Regarding claim 18, Li further teaches disabling the spray nozzles if the measured ground speed is below a minimum ground speed threshold stored in the configuration storage component (page 5 2nd paragraph and 2nd paragraph from the bottom, when vehicle speed is lower than a threshold value for more than preset time threshold, the spray device enters low power consumption mode in which the spray is stopped). Hu further teaches the control valve adjusting component is adapted to disable the spray nozzles (page 2 second paragraph from the bottom, target flow rate is based on vehicle speed, comparing to detected real-time flow rate, adjust flow rate by control valve when is not equal, control valve is adjusted to make the flow rate equal to zero).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai CN 109258600 A teaches controlling spray flow rate based on vehicle speed, tree crown height and width, vehicle speed is measured by wheel rotation detection.
Gu CN 207264205 U teaches tree shape parameters database for spraying control.
He CN 111084173 A teaches power take-off from tractor and spray flow rate and airflow control based on vehicle speed, tree canopy characteristics and fan and pump curves.
Kabakov US 20160183476 A1 teaches fan speed and pitch adjusted for sprayer.
KUNZ US 20140084081 A1 teaches stop spraying when vehicle speed below minimum.
Liang CN 208906138 U teaches measure flow rate to adjust flow rate.
Pickett US 20190124826 A1 teaches tree height and canopy width input by operator.
Shen CN 106561613 A teaches adjusting flow rate based on flow rate measurement and ground speed measurement.
Sun CN 109673611 A teaches comparing to target flow rate and adjust if not equal.
Zhou CN 109997823 A teaches control airflow and spray flow based on tree crown width and height and vehicle speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/           Examiner, Art Unit 2115